Citation Nr: 1133495	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  10-31 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, West Virginia


THE ISSUE

Entitlement to payment or reimbursement for medical services provided at St. Mary's Medical Center from October 7, 2007 to October 12, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1943 to July 1943. 

This case appears to have come before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Huntington, West Virginia.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2010); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

VA is authorized to reimburse veterans for emergency medical treatment by two statutes - 38 U.S.C. § 1725 and 38 U.S.C. § 1728.  The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary, (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1); see also 38 U.S.C.A. § 1728(c) (stating that the term "emergency treatment" has the meaning given such term in section 1725(f)(1)).

To be eligible for reimbursement under 38 U.S.C.A. § 1725, a veteran must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002.

Payment or reimbursement for emergency treatment may be made only for the period from the beginning of the initial evaluation treatment until such time as the veteran could be safely discharged or transferred to a VA facility or other Federal facility.  38 C.F.R. § 17.1005.  For purposes of payment or reimbursement under 38 U.S.C. § 1725, VA deems it safe for the Veteran to be transferred once the veteran has become stabilized.  Id.  

In this case, the Veteran presented to the Webster County Memorial Hospital on October 7, 2007 complaining of chest pains and was transferred from that facility to St. Mary's Medical Center via air transport.  He was admitted to St. Mary's Medical Center on October 7, 2007 and discharged on October 12, 2007.  Reimbursement to St. Mary's Medical Center for services rendered during that time period are at issue.  

Certain documents do not appear to be in the Veteran's file.  Specifically, the statement of the case references a March 17, 2008 claim for reimbursement from St. Mary's Medical Center, a denial of the claim by Fee Basis with denial letter and appeal rights mailed to the Veteran and the vendor on March 25, 2008, and records confirming that the Veteran has medical insurance coverage under Medicare A & B.  These documents should be associated with the Veteran's file.  

In his substantive appeal, the Veteran indicates that he was referred to St. Mary's Medical Center by VA in October 2007.  An October 2007 discharge summary from St. Mary's Medical Center indicates that no transfer (from Webster County Memorial Hospital) could be arranged to a VA facility so the Veteran was transferred to St. Mary's.  VA treatment records have been obtained and do not indicate any authorized referral.  On remand, the Veteran should be asked to provide any evidence he has showing that a referral for private treatment was authorized in advance by VA.  

The Board notes that even if additional records are not obtained, the claim should still be readjudicated as the Veteran was provided notification as required by the Veterans Claims Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000)) after the last adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Associate with the claims file the claim for benefits (received around March 17, 2008), the initial decision along with the letter of denial and notification of appellate rights (sent around March 25, 2008), and records confirming that the Veteran has medical insurance coverage under Medicare A and B (referenced in the July 2010 statement of the case).

2.  Ask the Veteran to submit any evidence he has in his possession regarding a referral by VA for services performed at St. Mary's Medical Center from October 7, 2007 to October 12, 2007.  

3.  Undertake any additional development deemed necessary.  For example, if a determination is needed as to when a medical emergency existed and stabilized such should be obtained from a physician who will not be and has not been involved in the decision in this case.  

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



